Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Page and Nelson is improper because Nelson already has a card reader.  Examiner disagrees and notes that the mere presence of overlapping parts does not prohibit a combination of the two references.  Nelson has a card reader with augmented functionality similar to the enhanced functionality disclosed by Page.  It is not clear that one having ordinary skill in the art seeing Nelson’s augmented card reader would be discouraged from enhancing that card reader to include Page’s enhanced functionality.  On the contrary, as discussed below regarding the combination of Page and Nelson, there are several motivations and advantages to the combination of Page and Nelson that would be obvious to one having ordinary skill in the art.
Applicant argues that Page does not disclose the intercepted activity that is received by non-resident gaming establishment systems.  Examiner disagrees with this characterization of Page and the claim limitation at issue.  Paragraph 9 of this application defines “existing gaming establishment systems” as “legacy or resident” with “another gaming establishment management system” being “non-legacy or non-resident”.  This broad definition is met by Page’s disclosure because page is designed to interface with non-legacy/non-resident systems, e.g. management systems that are added to existing systems.  As such the enhanced functionality provided by Page that requires data to be received and processed by new systems meets this limitation.  Examiner also maintains that a third party coupon system meets this limitation under a narrower reading of the claim term.
Applicant’s arguments regarding the relationship between the candle and card reader in Page are moot because of the combination of Page and Nelson. Applicant’s distinction between what is part of an electronic gaming machine and what is part of any device that intercepts activity data is not clearly articulated and the hardware distinction that is lacking or possessed by Page and Nelson in combination is not clear.  As such the claims remain rejected as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0087849 by Page and further in view of U.S. Publication 2013/0065678 by Nelson.
Regarding claim 1, Page discloses a device (para. 57 – see the candle device) comprising: a processor (para. 59 - see processor); 
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor (para. 59 – see memory and instructions) to: 
intercept activity data communicated from an electronic gaming machine processor of an electronic gaming machine to a slot machine interface board of a player tracking unit associated with a resident gaming establishment management system (para. 83, 176 – see reading of player tracking information and intercepting SMIB data), communicate the intercepted activity data to a non-resident gaming establishment management system (para. 134 – see the system controller 101, Examiner notes that non-resident gaming establishment management system is being read broadly and the system controller that allows for the candle to interface with the resident establishment systems, e.g. 24, 25 etc. meets this limitation. See in the alternative the third-party content provided at para. 143.), and responsive to receiving data associated with an event of the non-resident gaming establishment management system, associate the event of the non-resident gaming establishment management system with the electronic gaming machine processor (para. 83 – see providing a custom ticket at the gaming machine), wherein the event of the non-resident gaming establishment management system is determined based on the intercepted activity data (para. 83 – see the custom ticket provided based on the player ID data).
Page is silent regarding a player identification card reader configured to read data associated with a player identification card.  Page instead uses a candle unit to provide for augmented functionality to an existing gaming machine. The use of a player identification card reader to provide for augmented functionality is known in the art and taught by Nelson at para. 176.  Because the references are from a similar art and concerned with a similar problem, i.e. electronic gaming, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Page with an upgraded player identification card reader instead of a candle, because allowing for Page’s upgraded candle functionality to be put into a upgraded player ID reader allows for gaming machines to be upgraded when said machines (1) do not have candle units, (2) are not configured to accept a candle unit or (3) already have a candle that provides a different functionality from that disclosed by Page.  This type of flexibility with regard to the hardware that can be used to upgrade a gaming machine allows for more gaming machines to be upgraded as disclosed by Page.  The commonly known modules of a gaming machine, not just the candle unit, are obvious candidates for enhanced functionality. One having ordinary skill would have been motivated to try to use the player ID reader as a means for modular gaming machine upgrades because components that are already commonly used and replaceable are easier to modify and upgrade as opposed to creating a new module that would have to be installed in addition to the existing modules.
Claims 8 and 14 are rejected as discussed above with regard to claim 1.
Regarding claims 2, 9 and 15, Page discloses wherein the event of the non-resident gaming establishment management system differs from any event associated with the resident gaming establishment management system (para. 83 – see providing a custom ticket at the gaming machine. See in the alternative the third-party content provided at para. 143.).
Regarding claims 3 and 16, Page discloses the device of Claim 1, wherein the event of the non-resident gaming establishment management system comprises a feature offered by the non-resident gaming establishment management system (para. 83 – see providing a custom ticket at the gaming machine. See in the alternative the third-party content provided at para. 143.).
Regarding claims 4, 10 and 17, Page discloses wherein the non-resident gaming establishment management system comprises a cashless wagering server and the event comprises a modification of a credit balance of the electronic gaming machine responsive to a cashless wagering account being accessed via a mobile device and an amount of funds from the cashless wagering account being approved by the cashless wagering server (para. 76, 80, 176-179, 182 – see cashless interface, awards and cashless promotional tickets).
Regarding claims 5, 11 and 18, Page discloses wherein the non-resident gaming establishment management system comprises a progressive award server and the event comprises a progressive award being provided responsive to a determination that the activity data is associated with a designated outcome being generated during a play of a game of the electronic gaming machine (para. 76, 141-145 – see progressive control and wide area progressive).
Regarding claims 6, 12 and 19, Page discloses wherein the non-resident gaming establishment management system comprises a mystery bonus award server and the event comprises a mystery bonus award being provided independent of any displayed event occurring during a play of a game of the electronic gaming machine (para. 116-118, 141-145, 211 – see the additional award provided to the player, see also awards provided by third parties.  Examiner notes that the broadest reasonable interpretation of mystery bonus award is met by these awards and if a particular type of award is intended by the claims it should be specifically recited).
Regarding claims 7, 13 and 20, Page discloses wherein the non-resident gaming establishment management system comprises a content management server and the event comprises a display of an externally controlled interface by a display device of the electronic gaming machine (para. 151-152 – see the interface generated on the display).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715